Election/Restrictions
Claim 1 is allowable. Claim 7, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species a and b, as set forth in the Office action mailed on 09/20/2021, is hereby withdrawn and claim 7 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/20/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance: the claims are directed to a water-tight and water vapor- permeable roofing underlayer comprising at least one outer nonwoven layer, at least one inner nonwoven layer, at least one polyolefin microporous membrane layer and at least one additional polyolefin microporous membrane layer separated from the at least one microporous membrane layer by a water-permeable nonwoven separating layer. 
	The closest prior art of record are Klein (DE 199 04 423), Aalbers (US 2007/0144110) and Perry (US 20090223155).
	Klein discloses a roof underlay membrane comprising outer nonwoven film layers and a microporous polyethylene film. The roof underlayer being water-tight and water vapor-permeable.
	Aalbers discloses a building wrap comprising microporous polyolefin membrane layers separated from each other by a water-permeable netting. The netting structure including a plurality of generally vertical members and horizontal members extending between the vertical members (0010). Aalbers does not disclose the netting being a nonwoven. Nor would it have been obvious to a person of ordinary skill in the art to have replaced the netting structure of Aalbers with a nonwoven structure which would have a random orientation of fibers, as Aalbers requires vertical members in the netting in order to form water drainage channels (0010).
	Perry discloses a roofing underlayment comprising a porous reinforcement which is a nonwoven (0027). Perry does not teach the non-woven reinforcement being water-permeable. Moreover, there is no motivation to make the non-woven reinforcement water-permeable as Perry aims for the underlayment to be air permeable but watertight (0124).
	Given none of the references alone or combined teach a roofing underlay comprising two polyolefin microporous membranes separated by a water-permeable nonwoven separating layer, the claims are passed to allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA J SAWDON/Primary Examiner, Art Unit 1781